Devisavit vel non, tried upon the following issues:
"1. Were the paper-writings propounded as the last will and testament of W. T. Yelverton, and the codicil thereto, executed in the manner and form as prescribed by the statute for the execution of a valid last will and testament? Answer: Yes.
"2. At the time of the execution of the paper-writing propounded as his last will and testament dated 15 March, 1928, did said W. T. Yelverton have sufficient mental capacity to execute a valid will and testament? Answer: No.
"3. At the time of the execution of the paper-writing propounded as a codicil to his said last will and testament, dated 4 August, 1928, did the said W. T. Yelverton have sufficient mental capacity to execute a valid last will and testament? Answer: No."
From a judgment on the verdict the propounders appeal, assigning errors.
This is the second appeal in a caveat proceeding, which has been tried twice in the Superior Court, with both trials lasting a number of days, and each resulting in a verdict for the caveators. In re will of Yelverton,198 N.C. 746, 153 S.E. 319. *Page 803 
The second hearing, from which the present appeal is prosecuted, seems to have been conducted in substantial conformity to the decisions on the subject, and we apprehend that no serious harm has come to the propounders in any of the particulars pointed out by their exceptions and assignments of error. It would apparently serve no useful purpose to prolong the litigation either here or in the court below. The case presents no question of law not heretofore settled by authoritative decisions.
The verdict and judgment will be upheld.
No error.